Amendment No.1 to Agreement Between Owner and Construction Manager NRUCFC Corporate Headquarters Facility AMENDMENT NO.1 TO THE STANDARD FORM OF AGREEMENT BETWEEN OWNER AND CONSTRUCTION MANAGER WHERE THE CONSTRUCTION MANAGER IS ALSO THE CONSTRUCTOR (AIA A121/CMc) BETWEEN THE OWNER: NATIONAL RURAL UTILITIES COOPERATIVE FINANCIAL CORPORATION AND THE CONSTRUCTION MANAGER: THE WHITING-TURNER CONTRACTING COMPANY FOR: NRUCFC CORPORATE HEADQUARTERS FACILITY CONTRACT DATED: AUGUST 26, 2009 AMENDMENT NUMBER 1 FOR NRUCFC HEADQUARTERS OFFICE BUILDING AMENDMENT DATED May 17, 2010 EXHIBT A - LIST OF CONTRACT DOCUMENTS EXHIBIT B - ASSUMPTIONS & CLARIF1CATIONS TO THE GMP EXHIBIT C - ALLOWANCE ITEMS EXHIBIT D - SCHEDULE OF VALUES EXHIBIT E - SCOPE OF WORK EXHIBIT F - SCHEDULE This Amendment to the Agreement entered into as of the day and year first written above. OWNER CONSTRUCTION MANAGER National Rural Utilities Cooperative Finance Corporation The Whiting-Turner Contracting Comapany /s/ JOHN T. EVANS /s/ K.C.Haile John T. Evans, Senior Vice President K.C. Haile, Division Vice President EXHIBIT A LIST OF CONTRACT DOCUMENTS May 17, 2010 Miscellaneous Contract Documents: · Addendum No. I Dated November 13, 2009 issued by KGD · Addendum No.2 Dated March 5, 2010 issued by KGD Contract Drawing List: Main Site Design Drawings prepared by Dewberry. Dwg.# Drawing Title Date Discipline C1 Coversheet 03/05/2010 Civil C2 Index Sheet 5/28/2009 Civil C3 Construction Details 01/15/2010 Civil C4 Grading Plan 01/08/2010 Civil C5 Grading Plan 2/24/2010 Civil C6 Grading Plan 01/08/2010 Civil C7 Utility and Labeling Plans 02/24/2010 Civil C8 Utility and Labeling Plans 01/08/2010 Civil C9 Erosion & Sediment Control Narrative 05/28/2009 Civil C10 Erosion & Sediment Control Details 05/28/2009 Civil C11 Erosion & Sediment Control Phase I 01/13/2010 Civil C12 Erosion & Sediment Control Phase I 01/13/2010 Civil C12A Erosion & Sediment Control Phase I 05/28/2009 Civil C13 Erosion & Sediment Control Phase II 01/13/2010 Civil C14 Erosion & Sediment Control Phase II 01/13/2010 Civil C14A Erosion & Sediment Control Phase II 05/28/2009 Civil C15 Storm Sewer Profiles 01/20/2010 Civil C16 Storm Sewer Computations and Details 01/18/2010 Civil C17 Sanitary Sewer & Watermain Profiles and Computations 12/11/2009 Civil C18 Storm Water Management Computations 10/01/2009 Civil C19 Storm Water Management Computations 10/01/2009 Civil C20 Storm Water Management Computations 10/01/2009 Civil C21 Storm Water Management Computations Pond #1 03/01/2010 Civil C22 Storm Water Management Computations Pond #1 03/01/2010 Civil C23 Storm Water Management Computations Pond #1 03/01/2010 Civil C24 Storm Water Management Computations Area #2 5/28/2009 Civil C25 Storm Water Management Computations Area #4 07/01/2009 Civil C26 Storm Water Management Computations Area #5 07/01/2009 Civil C27 Geotechnical Information 07/09/2009 Civil C28 Lighting Details 09/2008 Civil C29 Lighting Details 09/2008 Civil C30 Lighting Details 05/28/2009 Civil C31 Approved CPAP-1994-0081 07/15/2008 Civil C32 Approved CPAP-1994-0081 07/15/2008 Civil C33 Approved CPAP-1994-0081 07/15/2008 Civil C34 Approved CPAP-1994-0081 9/2008 Civil C35 Loudoun Sanitary Sewer Details 9/2008 Civil C36 Loudoun Sanitary Sewer Details 9/2008 Civil C37 Loudoun Sanitary Main Details 9/2008 Civil C38 Loudoun Sanitary Main Details 9/2008 Civil C39 Loudoun Sanitary Main Details 9/2008 Civil C39A Loudoun Water Reclaimed Water Water Main Details 9/2008 Civil C39B Loudoun Water Reclaimed Water Water Main Details 9/2008 Civil C39C Loudoun Water Reclaimed Water Water Main Details 9/2008 Civil C40 Landscape Plan 06/09/2009 Civil C41 Landscape Plan 06/09/2009 Civil C42 Landscape Plan 07/14/2009 Civil C43 Plant Schedule and Calculations 07/14/2009 Civil C44 Tree Preservation Plan 07/30/2009 Civil C45 Tree Preservation Plan 06/05/2009 Civil C46 Tree Preservation Plan 06/05/2009 Civil C47 Tree Preservation Plan 07/30/2009 Civil C48 Tree Preservation Plan 06/05/2009 Civil C49 Site Lighting & Fire Lane Sign Location Plan 01/08/2010 Civil C50 Site Lighting & Fire Lane Sign Location Plan 01/08/2010 Civil C51 Electrical Site Lighting Key Plan Sheet 1 / Photometric Plan 04/06/2009 Civil C52 Electrical Site Lighting Plan Sheet 1/ Photometric Plan 04/06/2009 Civil C53 Electrical Site Lighting Plan Sheet 2/ Photometric Plan 04/06/2009 Civil C54 Electrical Site Lighting Plan Sheet3/ Photometric Plan 04/06/2009 Civil C55 Electrical Site Lighting Plan Sheet 4/ Photometric Plan 01/08/2010 Civil C55 Pavement Map 10/20/2009 Civil C56 Electrical Site Lighting Plan Sheet 5 (Removed) 03/05/2010 Civil C57 Existing Potomac Interceptor Sewer Exhibit 09/2008 Civil Design Drawings issued by Kishimoto Gordon and Dalaya PC (KGD) Architecture. Prepared by KGD, Fox, Flack+Kurtz, SK&A, and Others Dwg# Drawing Title Date Discipline A.0 Cover Sheet Volume I 10/23/2009 Architectural A.0 Cover Sheet Volume II 10/23/2009 Architectural A.000A Index Sheet Volume I 03/05/2010 Architectural A.00B Index Sheet Volume II 03/05/2010 Architectural A.001 Abbreviations, Svmbols, Notes and Graphics 10/23/2009 Architectural A.002 Code Analysis 10/23/2009 Architectural A.002A Egress Diagrams 03/05/2010 Architectural A.003A Base Building Partition Types 03/05/2010 Architectural A.004 UL Standards 10/23/2009 Architectural A.005 Base Building Door Types 03/05/2010 Architectural A.006 Base Building Door Schedule 03/05/2010 Architectural A.006A Base Building Hardware Schedule 03/05/2010 Architectural A.007 Finish Schedule 10/23/2009 Architectural A.008 Finish Schedule 03/05/2010 Architectural TP-1 Tree Preservation Plan (As Previously Submitted) 04/06/2009 Landscaping TP-2 Tree Preservation Plan (As Previously Submitted) 04/06/2009 Landscaping TP-3 Tree Preservation Plan (As Previously Submitted) 04/06/2009 Landscaping TP-4 Tree Preservation Plan (As Previously Submitted) 04/06/2009 Landscaping TP-5 Tree Preservation Plan (As Previously Submitted) 04/06/2009 Landscaping TP-6 Tree Preservation Details and Notes (As Previously Submitted) 04/06/2009 Landscaping TP-7 Tree Preservation Details and Notes (As Previously Submitted) 04/06/2009 Landscaping L.100 Key Plan 03/05/2010 Landscaping L.201 Layout and Materials Plan Enlargement 03/05/2010 Landscaping L.202 Layout and Materials Plan Enlargement 03/05/2010 Landscaping L.203 Layout and Materials Plan Enlargement 03/05/2010 Landscaping L.204 Layout and Materials Plan Enlargement 03/05/2010 Landscaping L.205 Layout and Materials Plan Enlargement (AS Previously Submitted) 04/06/2009 Landscaping L.301 Layout and Materials Plan Enlargement 03/05/2010 Landscaping L.302 Layout and Materials Plan Enlargement 03/05/2010 Landscaping L.303 Landscape Fine Grading Plan 03/05/2010 Landscaping L.501 Site Details 03/05/2010 Landscaping L.502 Site Details 03/05/2010 Landscaping L.503 Site Details 03/05/2010 Landscaping LI.100 Irrigation Notes 03/05/2010 Landscaping LI.101 Irrigation Plan 03/05/2010 Landscaping LI.102 Irrigation Plan 03/05/2010 Landscaping LI.103 Irrigation Plan 03/05/2010 Landscaping LI.501 Irrigation Details 03/05/2010 Landscaping LI.502 Irrigation Details 03/05/2010 Landscaping LP.100 Planting Key Plan and Schedule 03/05/2010 Landscaping LP.101 Overstory Planting Plan 03/05/2010 Landscaping LP.102 Entry Drive Planting Plan 03/05/2010 Landscaping LP.103 Groundplane Planting. Plan 03/05/2010 Landscaping LP.201 Planting Plan Enlargement 03/05/2010 Landscaping LP.202 Planting, Plan Enlargement 03/05/2010 Landscaping LP.203 Planting. Plan Enlargement 10/23/2009 Landscaping LP.501 Planting Details 10/23/2009 Landscaping A.101 Architectural Site Plan 03/05/2010 Architectural A.110 First Floor Slab Edge Plan 03/05/2010 Architectural A.111 Second Floor Edge Slab Plan 03/05/2010 Architectural A.112 Third Floor Slab Edge Plan 03/05/2010 Architectural A.113 Lower Roof Slab Edge Plan 03/05/2010 Architectural A.114 Upper Roof Slab Edge Plan 10/23/2009 Architectural A.115 Slab Edge Details 03/05/2010 Architectural A.200 First Floor Plan 03/05/2010 Architectural A.201 Second Floor Plan 03/05/2010 Architectural A.202 Third Floor Plan 03/05/2010 Architectural A.203 Lower Roof Plan 03/05/2010 Architectural A.204 Upper Roof Plan 03/05/2010 Architectural A.205 Shaft Roof Plans 03/05/2010 Architectural A.210 Enlarged Lobby Floor Plan 03/05/2010 Architectural A.211 Enlarged Atrium First Floor Plan 10/23/2009 Architectural A.212 Enlarged Atrium Second Floor Plan 10/23/2009 Architectural A.213 Enlarged Atrium Third Floor Plan 10/23/2009 Architectural A.2l4 Enlarged Restroom Plans 03/05/2010 Architectural A.215 Enlarged Restroom Plans 10/23/2009 Architectural A.216 Enlarged Plans 10/23/2009 Architectural A.217 Enlarged Floor Plans 03/05/2010 Architectural A.218 Enlarged Dome Plan/Section 03/05/2010 Architectural A.220 Enlarged Loading. Dock Plan 03/05/2010 Architectural A.221 Enlarged Loading, Dock Roof Plan 03/05/2010 Architectural A.225 Generator Building 03/05/2010 Architectural A.226 Generator Enclosure Details 03/05/2010 Architectural A.227 Landscape Pavilion 03/05/2010 Architectural A.227A Landscape Pavilion 10/23/2009 Architectural A.227D Landscape Pavilion 03/05/2010 Architectural A.228A Storage Facility 03/05/2010 Architectural A.228B Storage Facility Elevations 03/05/2010 Architectural A.228C Storage Facility Sections 03/05/2010 Architectural A.228D Storage Facility Details 03/05/2010 Architectural A.229 Mock Up Wall 03/05/2010 Architectural A.230 First Floor Finish Plan 03/05/2010 Architectural A.231 Second Floor Finish Plan 10/23/2009 Architectural A.232 Third Floor Finish Plan 10/23/2009 Architectural A.233 Enlarged Lobby Finish Plan 10/23/2009 Architectural A.234 Enlarged Atrium Finish Plan 03/05/2010 Architectural A.235 Enlarged Restroom Finish Plans 10/23/2009 Architectural A.236 Enlarged Restroom Finish Plans 10/23/2009 Architectural A.237 Enlarged Restroom Finish Plans 03/05/2010 Architectural A.240 First Floor Reflected Ceiling Plan 03/05/2010 Architectural A.241 Second Floor Reflected Ceiling Plan 03/05/2010 Architectural A.242 Third Floor Reflected Ceiling Plan 03/05/2010 Architectural A.243 Enlarged Lobby Reflected Ceiling Plan 10/23/2009 Architectural A.244 Enlarged Atrium First Floor Reflected Ceiling. Plan 10/23/2009 Architectural A.245 Enlarged Atrium Second Floor Reflected Ceiling Plan 10/23/2009 Architectural A.246 Enlarged Atrium Third Floor Reflected Ceiling Plan 10/23/2009 Architectural A.247 Enlarged Roof Lighting, Plan 10/23/2009 Architectural A.248A Enlarged Restroom Reflected Ceiling Plans 10/23/2009 Architectural A.248B Enlarged Restroom Reflected Ceiling Plans 10/23/2009 Architectural A.249 Loading Dock, Mechanical. & Penthouse RCP 03/05/2010 Architectural A.250 First Floor Device Plan 03/05/2010 Architectural A.25l Second Floor Device Plan 03/05/2010 Architectural A.252 Third Floor Device Plan 10/23/2009 Architectural A.260 Enlarged Partial Plans 03/05/2010 Architectural A.261 Enlarged Partial Plans 03/05/2010 Architectural A.262 Enlarged Partial Plans 03/05/2010 Architectural A.263 Enlarged Partial Plans 03/05/2010 Architectural A.264 Enlarged Partial Plans 10/23/2009 Architectural A.265 Enlarged Partial Plans 10/23/2009 Architectural A.266 Enlarged Partial Plans 03/05/2010 Architectural A.267 Enlarged Partial Plans 03/05/2010 Architectural A.270 Plan Details 03/05/2010 Architectural A.271 Plan Details 10/23/2009 Architectural A.272 Plan Details 03/05/2010 Architectural A.273 Plan Details 03/05/2010 Architectural A.274 Plan Details 03/05/2010 Architectural A.275 Plan Details 10/23/2009 Architectural A.277 Plan Details 03/05/2010 Architectural A.301 East Elevation 03/05/2010 Architectural A.302 South Elevation 03/05/2010 Architectural A.303 North Elevation 03/05/2010 Architectural A.304 West Elevation 10/23/2009 Architectural A.305 Courtyard Elevation 10/23/2009 Architectural A.320 Enlarged Elevation 10/23/2009 Architectural A.321 Enlarged Elevation 03/05/2010 Architectural A.322 Enlarged Elevation 10/23/2009 Architectural A.323 Enlarged Elevation 10/23/2009 Architectural A.324 Enlarged Partial Elevations 03/05/2010 Architectural A.325 Enlarged Partial Elevation 10/23/2009 Architectural A.326 Enlarged Partial Elevations 03/05/2010 Architectural A.327 Enlarged Partial Elevations 03/05/2010 Architectural A.328 Enlarged Partial Elevations 10/23/2009 Architectural A.329 Enlarged Partial Elevations 03/05/2010 Architectural A.330 Enlarged Partial Elevations 10/23/2009 Architectural A.341 Loading Dock Elevations 03/05/2010 Architectural A.351 Elevation Details 03/05/2010 Architectural A.401 Building Sections 10/23/2009 Architectural A410 Wall Sections 03/05/2010 Architectural A.41l Wall Sections 03/05/2010 Architectural A.412 Wall Sections 10/23/2009 Architectural A.413 Wall Sections 10/23/2009 Architectural A.414 Wall Sections 10/23/2009 Architectural A.415 Wall Sections 03/05/2010 Architectural A.416 Wall Sections 10/23/2009 Architectural A.4l7 Atrium Wall Section 10/23/2009 Architectural A.4l9 Wall Sections 03/05/2010 Architectural A.430 Section Details 03/05/2010 Architectural A.431 Section Details 03/05/2010 Architectural A.432 Section Details 03/05/2010 Architectural A.433 Section Details 03/05/2010 Architectural A.434 Section Details 03/05/2010 Architectural A.435 Section Details 03/05/2010 Architectural A.436 Section Details 03/05/2010 Architectural A.437 Section Details 03/05/2010 Architectural A.438 Section Details 03/05/2010 Architectural A.440 Typical Wall Section Details 03/05/2010 Architectural A.441 Typical Wall Section Details 03/05/2010 Architectural A.444 Misc Details 03/05/2010 Architectural A.445 Typical Section Details 03/05/2010 Architectural A.446 3D sections and Axonometrics 10/23/2009 Architectural A.447 Misc. Details 03/05/2010 Architectural AA50 Misc. Details 03/05/2010 Architectural A.451 Roof Details 10/23/2009 Architectural A.452 Roof Details 03/05/2010 Architectural A.453 Typical Details at Dome and Flat Roofs 03/05/2010 Architectural A.455 Misc. Details 03/05/2010 Architectural A.456 Misc. Details 10/23/2009 Architectural A.46l Windows Details 03/05/2010 Architectural A.462 Windows Details 10/23/2009 Architectural A.463 Window Details 03/05/2010 Architectural A.501 Enlarged Egress Stair Plans 03/05/2010 Architectural A.502 Enlarged Egress Stair Sections 03/05/2010 Architectural A.503 Egress Stair Details 03/05/2010 Architectural A.504 Egress Stair Details 03/05/2010 Architectural A.505 Enlarged Egress Stair Finish Plan 10/23/2009 Architectural A.510 Enlarged Lobby Stair Plans & Stair Sections 11/13/2009 Architectural A.511 Stair Elevations 10/23/2009 Architectural A.512 Stair Details 03/05/2010 Architectural A.513 Stair and Rail Details 10/23/2009 Architectural A.520 Enlarged Atrium Stair Plan 10/23/2009 Architectural A.521 Enlarged Atrium Stair Plans & Sections 10/23/2009 Architectural A.522 Atrium Stair Details 03/05/2010 Architectural A.530 Enlarged Elevator Plans and Sections 03/05/2010 Architectural A.531 Stair Sections 03/05/2010 Architectural A.540 Enlarged Elevator Plans and Sections 11/13/2009 Architectural A.541 Elevator Enclosure Elevations 03/05/2010 Architectural A.542 Enlarged Elevator Plans & Elevations 10/23/2009 Architectural A.543 Enlarged Elevator Details 10/23/2009 Architectural A.702 Interior Corridor Elevations 10/23/2009 Architectural A.703 Interior Atrium Elevations 10/23/2009 Architectural A.704 Interior Atrium Elevations 10/23/2009 Architectural A.705 Interior Atrium Elevations 10/23/2009 Architectural A.706 Interior Atrium Elevations 10/23/2009 Architectural A.707 Atrium Wall Sections 10/23/2009 Architectural A.708 Atrium Details 10/23/2009 Architectural A.709 Atrium Details 10/23/2009 Architectural A.710 Coiling Door Enlarged Plans 10/23/2009 Architectural A.712 Lobby Elevations 03/05/2010 Architectural A.713 Lobby Elevations 03/05/2010 Architectural A.714 Lobby Elevation 03/05/2010 Architectural A.715 Lobby Wall Sections 10/23/2009 Architectural A.716 Lobby Wall Sections 10/23/2009 Architectural A.717 Lobby Details 10/23/2009 Architectural A.718 Lobby Details 10/23/2009 Architectural A.719 Lobby Details 10/23/2009 Architectural A.730 Bathroom Elevations 10/23/2009 Architectural A.731 Bathroom Elevations 10/23/2009 Architectural A.732 Bathroom Elevations 10/23/2009 Architectural A.733 Bathroom Elevations 03/05/2010 Architectural A.734 Elevations 10/23/2009 Architectural A.735 Restroom Details and Sections 10/23/2009 Architectural A.736 Details and Sections 10/23/2009 Architectural A.737 Coffee Bar Sections 10/23/2009 Architectural A.738 Enlarged Lobby Details 03/05/2010 Architectural A.801 Bridge Architectural Site Plan and Vicinity 11/13/2009 Architectural A.821 Bridge Plans 11/13/2009 Architectural A.831 Bridge Elevations 11/13/2009 Architectural A.841 Bridge Details 11/13/2009 Architectural A.842 Bridge Details 11/13/2009 Architectural VT.01 Elevator Diagrams 10/23/2009 Elevator VT.02 Elevator Diagrams 10/23/2009 Elevator IA0.01 General Notes & Symbols 03/05/2010 Interior Architectural IA1.00 Partition Plan Cover Sheet 03/05/2010 Interior Architectural IA1.00A Door Schedules 03/05/2010 Interior Architectural IA1.00B Hardware Schedule 03/05/2010 Interior Architectural IA1.01 1stFloor Partition Plan 03/05/2010 Interior Architectural IA1.02 2ndFloor Partition Plan 03/05/2010 Interior Architectural IA1.03 3rdFloor Partition Plan 03/05/2010 Interior Architectural IA2.00 Reflected Ceiling Plan Cover Sheet 03/05/2010 Interior Architectural IA2.01 1st Floor Reflected Ceiling Plan 03/05/2010 Interior Architectural IA2.02 2ndFloor Reflected Ceiling Plan 03/05/2010 Interior Architectural IA2.03 3rd Floor Reflected Ceiling Plan 03/05/2010 Interior Architectural IA3.00 Telephone/Data/Electric Cover Sheet 03/05/2010 Interior Architectural IA3.01 1stFloor Telephone/Data/Elec Plan 03/05/2010 Interior Architectural IA3.02 2nd Floor Telephone/Data/Elec Plan 03/05/2010 Interior Architectural IA3.03 3rdFloor Telephone/Data/Elec Plan 03/05/2010 Interior Architectural IA4.00 Finish Plan General Notes 03/05/2010 Interior Architectural IA4.01 1stFloor Finish Plan 03/05/2010 Interior Architectural IA4.02 2ndFloor Finish Plan 11/13/2009 Interior Architectural IA4.03 3rdFloor Finish Plan 03/05/2010 Interior Architectural IA5.01 1stFloor Wall Finish Plan 03/05/2010 Interior Architectural IA5.02 2ndFloor Wall Finish Plan 03/05/2010 Interior Architectural IA5.03 3rdFloor Wall Finish Plan 03/05/2010 Interior Architectural IA6.01 1stFloor Furniture Plan 10/23/2009 Interior Architectural IA6.02 2ndFloor Furniture Plan 10/23/2009 Interior Architectural IA6.03 3rdFloor Furniture Plan 10/23/2009 Interior Architectural IA7.01 Enlarged Floor Plan Conference Center 03/05/2010 Interior Architectural IA7.02 Interior Elevation Conference Center 11/13/2009 Interior Architectural IA7.03 Interior Elevation Conference Center 10/23/2009 Interior Architectural IA7.04 Enlarged Floor Plan -Large Conference Center 03/05/2010 Interior Architectural IA7.05 Interior Elevation Large Conference Center 10/23/2009 Interior Architectural IA7.06 Enlarged Floor Plan Cafe 11/13/2009 Interior Architectural IA7.07 Enlarged Floor Plan -Cafe Display Wall 03/05/2010 Interior Architectural IA7.08 Enlarged Floor Plan Business Center 03/05/2010 Interior Architectural IA7.09 Enlarged Floor Plan Lounge 03/05/2010 Interior Architectural IA7.10 Enlarged Floor Plan Locker Room 11/13/2009 Interior Architectural IA7.11 Enlarged Floor Plan Governor's Suite 11/13/2009 Interior Architectural IA7.l2 Enlarged Floor Plan Governor's Conference Room 03/05/2010 Interior Architectural IA7.13 Enlarged Floor Plan Typical SVP Suite 10/23/2009 Interior Architectural IA7.14 Enlarged Floor Plan Copy Area 03/05/2010 Interior Architectural IA.715 Interior Elevations 03/05/2010 Interior Architectural IA7.16 Interior Elevations 03/05/2010 Interior Architectural IA7.17 Interior Elevations 10/23/2009 Interior Architectural IA8.01 Sections and Elevations 11/13/2009 Interior Architectural IA8.02 Sections and Elevations 03/05/2010 Interior Architectural IA8.03 Typical Millwork Sections 11/13/2009 Interior Architectural IA8.04 Locker Room Details 11/13/2009 Interior Architectural IA8.05 Enlarged Plan Details 10/23/2009 Interior Architectural IA8.06 Modernfold Wall Details 10/23/2009 Interior Architectural IA8.07 Millwork Sections 11/13/2009 Interior Architectural IA9.01 Ceiling Details 03/05/2010 Interior Architectural IA9.02 Ceiling Details 10/23/2009 Interior Architectural S.100 Structural Notes 10/23/2009 Structural S.101 Typical Details 10/23/2009 Structural S.102 Typical Details 11/13/2009 Structural S.200 Foundation/First Floor Plan 03/05/2010 Structural S.201 Second Floor Framing Plan 10/23/2009 Structural S.202 Third Floor Framing Plan 03/05/2010 Structural S.203 Main Roof Framing Plan 03/05/2010 Structural S.204 Penthouse Roof Framing Plan 10/23/2009 Structural S.300 Column Schedule 11/13/2009 Structural S.400 Dome Framing Plan and Sections 03/05/2010 Structural S.401 Loading Dock Plan and Sections 11/13/2009 Structural S.402 Stair Sections 10/23/2009 Structural S.403 Generator Enclosure Plans and Details 03/05/2010 Structural Foundation Sections 03/05/2010 Structural S.501 Sections 10/23/2009 Structural S.502 Sections 03/05/2010 Structural S.503 Sections 03/05/2010 Structural S.504 Sections 03/05/2010 Structural Kl.00 Food Service Equipment Plan and Legend 10/23/2009 Kitchen Kl.01 Food Service Special Conditions & Mech Rough-Ins 10/23/2009 Kitchen Kl.02 Food Service Plumbing & Gas Rough-Ins & Legend 10/23/2009 Kitchen Kl.03 Electric Rough-Ins & Legend 10/23/2009 Kitchen K2.00 Food Service Fabrication & Installation Details 10/23/2009 Kitchen K3.00 Food Service Hood & Fire System Details 10/23/2009 Kitchen AVl.0l Audio/Visual First Floor Plan 03/05/2010 Audio/Visual AVl.02 Audio/Visual Second Floor Plan 03/05/2010 Audio/Visual AVl.03 Audio/Visual Third Floor Plan 03/05/2010 Audio/Visual AV2.01 Audio/Visual First Floor RCP 03/05/2010 Audio/Visual AV2.02 Audio/Visual Second Floor RCP 03/05/2010 Audio/Visual AV2.03 Audio/Visual Third Floor RCP 03/05/2010 Audio/Visual M.001 Mechanical Drawing List 03/05/2010 Mechanical M.002 Mechanical Symbols and Legend List 03/05/2010 Mechanical M.003 Mechanical Scope of Work 03/05/2010 Mechanical M.101 Mechanical Site Plan 03/05/2010 Mechanical M.102 Mechanical Ground Source Heat Exchanger Plan 03/05/2010 Mechanical M.301 Mechanical First Floor Ductwork Plan 03/05/2010 Mechanical M.301P Mechanical First Floor Piping Plan 03/05/2010 Mechanical M.302 Mechanical Second Floor Ductwork Plan 03/05/2010 Mechanical M.302P Mechanical Second Floor Piping Plan 03/05/2010 Mechanical M.303 Mechanical Third Floor Ductwork Plan 03/05/2010 Mechanical M.303P Mechanical Third Floor Piping Plan 03/05/2010 Mechanical M.304 Mechanical Roof Ductwork Plan 03/05/2010 Mechanical M.304P Mechanical Roof Pipinl1; Plan 03/05/2010 Mechanical M.401 Mechanical Part Plans Sheet I 03/05/2010 Mechanical M.402 Mechanical Part Plans Sheet 2 03/05/2010 Mechanical M.403 Mechanical Part Plans Sheet 3 03/05/2010 Mechanical M.404 Mechanical Part Plans Sheet 4 03/05/2010 Mechanical M.405 Mechanical Part Plans Sheet 5 03/05/2010 Mechanical M.406 Mechanical Part Plans Sheet 6 03/05/2010 Mechanical M.407 Mechanical Part Plans Sheet 7 03/05/2010 Mechanical M.408 Mechanical Part Plans Sheet 8 03/05/2010 Mechanical M.501 Mechanical Air Riser Diagram 03/05/2010 Mechanical M.502 Mechanical Water Rise Dial1;ram 03/05/2010 Mechanical M.503 Mechanical Closed Condenser Riser Dial1;ram 03/05/2010 Mechanical M.504 Mechanical Glycol System Riser Diagram 03/05/2010 Mechanical M.505 Mechanical Condenser Water Riser Diagram 03/05/2010 Mechanical M.506 Mechanical Hot Water Riser Diagram 03/05/2010 Mechanical M.507 Mechanical Chilled Water Riser Dial1;ram 03/05/2010 Mechanical M.508 Mechanical Snowmelt Riser Diagram 03/05/2010 Mechanical M.509 Mechanical Radiant Floor/Geothermal Flow Diagram 03/05/2010 Mechanical M.601 Mechanical Schedules Sheet I 03/05/2010 Mechanical M.602 Mechanical Schedules Sheet 2 03/05/2010 Mechanical M.603 Mechanical Schedules Sheet 3 03/05/2010 Mechanical M.604 Mechanical Schedules Sheet 4 03/05/2010 Mechanical M.605 Mechanical Schedules Sheet 5 03/05/2010 Mechanical M.606 Mechanical Schedules Sheet 6 03/05/2010 Mechanical M.70l Mechanical Details Sheet I 03/05/2010 Mechanical M.702 Mechanical Details Sheet 2 03/05/2010 Mechanical M.703 Mechanical Details Sheet 3 03/05/2010 Mechanical M.704 Mechanical Details Sheet 4 03/05/2010 Mechanical M.705 Mechanical Details Sheet 5 03/05/2010 Mechanical M.706 Mechanical Details Sheet 6 03/05/2010 Mechanical M.707 Mechanical Details Sheet 7 03/05/2010 Mechanical M.801 Mechanical Controls Sheet I 03/05/2010 Mechanical M.802 Mechanical Controls Sheet 2 03/05/2010 Mechanical M.803 Mechanical Controls Sheet 3 03/05/2010 Mechanical E.001 Electrical Drawinl1; List 03/05/2010 Electrical E.100 Electrical Site Key Plan 03/05/2010 Electrical E.101 Electrical Site Plan Sheet I 03/05/2010 Electrical E.I02 Electrical Site Plan Sheet 2 03/05/2010 Electrical E.103 Electrical Site Plan Sheet 3 03/05/2010 Electrical E.I04 Electrical Site Plan Sheet 3 03/05/2010 Electrical E.105 Electrical Site Plan Sheet 3 03/05/2010 Electrical E.301 First Floor Underground Conduit Routing 03/05/2010 Electrical E.301AV First Floor AV Empty Conduit System Plan 03/05/2010 Electrical E.301L First Floor Lighting Plan 03/05/2010 Electrical E.301P First Floor Power Plan 03/05/2010 Electrical E.302AV Second Floor AV Empty Conduit System Plan 03/05/2010 Electrical E.302L Second Floor Lighting Plan 03/05/2010 Electrical E.302P Second Floor Power Plan 03/05/2010 Electrical E.303AV Third Floor AV Empty Conduit System Plan 03/05/2010 Electrical E.303L Third Floor Lighting Plan 03/05/2010 Electrical E.303P Third Floor Power Plan 03/05/2010 Electrical E.304P Roof Lighting and Power Plan 03/05/2010 Electrical E.400 Electrical Part Plans 03/05/2010 Electrical E.401 Kitchen & Cafe & Loading Dock Details 03/05/2010 Electrical E402 Elec Data Center Details and Elevations 03/05/2010 Electrical E.500 Electrical Power Riser Diagram 03/05/2010 Electrical E.501 Fire Alarm Riser Diagram 03/05/2010 Electrical E.601 Electrical Schedules Sheet I 03/05/2010 Electrical E.602 Electrical Schedules Sheet 2 03/05/2010 Electrical E.603 Electrical Schedules Sheet 3 03/05/2010 Electrical E.604 Light Fixture Schedule 03/05/2010 Electrical E.700 Lighting Protection Details 03/05/2010 Electrical E.700A Lightning Protection Details 03/05/2010 Electrical E.701 Electrical Details Sheet I 03/05/2010 Electrical E.702 Electrical Details Sheet 2 03/05/2010 Electrical E.703 Electrical Details Sheet 3 03/05/2010 Electrical E.704 Electrical Details Sheet 4 03/05/2010 Electrical E.705 Electrical Details Sheet 5 05/05/2010 Electrical P.300 Plumbing Drawing List, Svmbols, Legend & Schedule 03/05/2010 Plumbing P.301 Plumbing; First Floor Plan 03/05/2010 Plumbing P.302 Plumbing Second Floor Plan 03/05/2010 Plumbing P.303 Plumbing Third Floor Plan 03/05/2010 Plumbing P.304 Plumbing; Roof Plan 03/05/2010 Plumbing P.400 Plumbing Enlarged Toilet Room Part Plans 03/05/2010 Plumbing P.401 Plumbing Enlarged Kitchen. Equipment and Riser 03/05/2010 Plumbing P.402 Plumbing; Part Plans 03/05/2010 Plumbing P.403 Plumbing Part Plans and Storage Tank Details 03/05/2010 Plumbing P.500 Plumbing Domestic Water Riser Diagram 03/05/2010 Plumbing P.501 Plumbing Non Potable Water Riser Diagram 03/05/2010 Plumbing P.502 Plumbing Storm Water Riser Diagram 03/05/2010 Plumbing P.503 Plumbing Sanitary Riser Diagram 03/05/2010 Plumbing P.504 Plumbing Sanitary Riser & Water Diagram 03/05/2010 Plumbing P.505 Plumbing Gas Riser Diagram 03/05/2010 Plumbing P.600 Plumbing Details 03/05/2010 Plumbing FP.300 Symbols. Drawing; List Fire Protection 03/05/2010 Fire Protection FP.301 First Floor Fire Protection Plan 03/05/2010 Fire Protection FP.302 Second Floor Fire Protection Plan 03/05/2010 Fire Protection FP.303 Third Floor Fire Protection Plan 03/05/2010 Fire Protection FP.304 Roof Fire Protection Plan 03/05/2010 Fire Protection FP.500 Fire Protection Riser Diagram 03/05/2010 Fire Protection FP.700 Fire Protection Details 03/05/2010 Fire Protection T.001 Telecom Drawing List, Symbols, and Abbreviations 03/05/2010 Tele/Data T.101 Telecom Site Plan Sheet 1 03/05/2010 Tele/Data T.301 First Floor Telecom Plan 03/05/2010 Tele/Data T.30lU First Floor Underground Telecom Plan 10/23/2010 Tele/Data T.302 Second Floor Telecom Plan 03/05/2010 Tele/Data T.303 Third Floor Telecom Plan 03/05/2010 Tele/Data T.304 Roof Telecom Plan 03/05/2010 Tele/Data T.400 Tele Data Center Details and Elevation 03/05/2010 Tele/Data T.401 Tele Room Details and Elevations Sheet I 03/05/2010 Tele/Data T.402 Tele Room Details and Elevations Sheet II 03/05/2010 Tele/Data T.403 Tele Room Details and Elevations Sheet ill 03/05/2010 Tele/Data T.501 Tele Pathways Riser Diagram 03!tl5/2010 Tele/Data T.502 Tele Copper Riser Diagram 03/05/2010 Tele/Data T.503 Tele Fiber Riser Diagram 03/05/2010 Tele/Data T.504 Tele Grounding and Bonding Riser Diagram 03/05/2010 Tele/Data T.600 Tele Details 03/05/2010 Tele/Data SC-0l Security Floor Plan 01 03/05/2010 Security SC-02 Security Floor Plan 02 03/05/2010 Security SC·03 Security Floor Plan 03 03/05/2010 Security SC-04 Security Conduit Roof Plan 03/05/2010 Security SC-05 Security Conduit Upper Roof Plan 03/05/2010 Security SC-020 Security Conduit Legend 03/05/2010 Security SC-600-A Security Conduit Details 03/05/2010 Security SC-600-B Security Conduit Details 03/05/2010 Security SD-01 Security Device Floor Plan 01 03/05/2010 Security SD-02 Security Device Floor Plan 02 03/05/2010 Security SD-03 Security Device Floor Plan 03 03/05/2010 Security SD-04 Security Device Roof Plan 03/05/2010 Security SD-05 Security Device Upper Roof Plan 03/05/2010 Security SD-010 Security Device Legend 03/05/2010 Security SD-300-A Security Device Riser Diagram 03/05/2010 Security SD-300-B Fiber Optic Riser Diagram 03/05/2010 Security SD-300-C Security System Functional Diagram 03/05/2010 Security SD-300-D Security Device Details 03/05/2010 Security SD-300-E Security Device Details 03/05/2010 Security SD-300-F Security Device Details 03/05/2010 Security SITE-SC-A Security Conduit Plan A 03/05/2010 Security SITE-SC-B Site Security Conduit Plan B 03/05/2010 Security SITE-SD-A Site Security Device Plan A 03/05/2010 Security SITE-SD-B Site Security DevicePlanB
